Judgment, Supreme Court, New York County (William Davis, J., at suppression hearing; Shirley Levittan, J., at plea and sentence), rendered December 4, 1987, convicting defendant of attempted murder in the second degree and sentencing him to an indeterminate term of imprisonment of 3Vi to IOV2 years, unanimously affirmed.
Defendant has not established that his motion to suppress his exculpatory statements should have been granted. While defendant did not affirmatively state that he was willing to answer questions, his waiver of rights may be inferred from his statements and actions. Though unable to speak because of his self-inflicted injuries, defendant acknowledged his understanding of the Miranda warnings, and when told of the charges he faced, wrote that he had acted in self-defense. In response to the officer’s follow-up inquiry, defendant wrote that his infant son had been cut accidentally. We find beyond a reasonable doubt that defendant offered his statement voluntarily, and not as the result of coercion or trickery (People v Davis, 55 NY2d 731, 733). Concur—Murphy, P. J., Milonas, Rosenberger and Asch, JJ.